Citation Nr: 1146568	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for back disability. 

2.  Entitlement to service connection for traumatic brain injury (TBI), to include headaches and dizzy spells.

3.  Entitlement to service connection for a breathing disorder, claimed as breathing trouble and asthma.

4.  Entitlement to service connection for body rash.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2005 and from January 2007 to July 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for breathing disorder and body rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran has a back disability related to his active service.

2.  The competent and credible evidence does not show that the Veteran has a disability related to an in-service traumatic brain injury.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A traumatic brain injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112,  5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records from 2001 to 2005 for his first tour of active duty, as well as post-service reports of VA and private treatment and examination.  The Veteran's service treatment records from 2007 to 2008 had not been received by the Records Management Center as of August 2008.  The Veteran was informed of this in an August 2008 letter and asked to submit any copies of these records that he possessed.  In January 2009, a military records specialist issued a formal finding on the unavailability of service records; specifically finding that the Veteran's service treatment records for his period of service from 2007 to 2008 were unavailable except for his enlistment physical.  In a January 2009 letter, the Veteran was informed that VA was still unable to locate his service treatment records from his last period of active duty service from 2007 to 2008 and again asked him to submit any copies of these records that he possessed.  VA had attempted to locate these records by contacting VA Records Management Center and Army Human Resources Command in St. Louis.

Again, the record reflects that the enlistment examination associated with the Veteran's second period of service was retrieved.  It is not presently associated with the claims folder.  However, in the instant decision the Board concedes that the Veteran sustained injury in service.  Therefore, the absence of the enlistment examination is not prejudicial to the Veteran in this case. 

Further regarding the duty to assist, the Veteran has undergone VA examinations in conjunction with his back and TBI claims.  Such examinations are deemed adequate here.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, these VA examiners also performed thorough clinical evaluations.  Neither examiner found a current disability corresponding to the claimed disorders.  With regard to the Veteran's back, the examination results were normal with no pain, limitation of motion, or sensory or motor deficits found.  Thus, despite finding that the Veteran did suffer a traumatic injury to his lower back, there was no current disability with which to establish a medical nexus.  The TBI examiner likewise found no current diagnosis as the Veteran reported occasional dizziness that did not first occur in proximity to an IED blast and denied headaches.  Again, absent a current disability finding, no medical nexus opinion can be provided. 

Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Back Disability

Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In this case, the record shows that the Veteran engaged in combat with the enemy during a period of war.  Specifically, a September 2007 letter from the Department of the Army indicates that the Veteran was personally present and under hostile fire while serving in a unit actively engaged in ground combat with the enemy.  

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary." See also 38 C.F.R. § 3.304(d).

The Veteran here has contended that the weight of carrying his protective gear, ammunition, and communications during long patrols during service injured his back.  See August 2009 VA Form 9; May 2011 hearing transcript.  This description is consistent with the circumstances of the Veteran's service.  Given this, and in light of his established combat status, his contentions as to such in-service injury are accepted as fact.  Thus, the in-service injury requirement has been satisfied.

Service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  The medical evidence of record, including the January 2009 VA examination, does not show a back disability.  While the Veteran has expressed concerns about the length of his examination, the examination report appears thorough.  Indeed, the January 2009 VA examiner found no pain, limitation of motion, or sensory or motor deficits.  The Veteran walked from the waiting room to the examining room with good gait, good posture, no pelvic tilt, and no limp.  He was able to transfer from the chair to the examining table without difficulty and able to remove his shoes and pants.  Likewise, no complaints of pain were noted during straight leg raises or range of motion testing.  He was also able to stand on his toes and rotate back to his heels repeatedly without pain and to perform repeated half squats without pain.  

By contrast, the Veteran has provided lay evidence describing his low back symptoms.  Specifically, in his August 2009 VA Form 9, the Veteran reported that he had difficulty getting up from a seated position.  He also had trouble  or getting out of bed.  He reported that the effort of rising from his bed caused discomfort to the point that he had to walk hunched over for several minutes before doing anything else.  

While the Veteran is competent to report his symptoms, the Board finds him not credible in this regard.  As stated above, the VA examiner made specific reference to the Veteran's ability to walk from the waiting room to the examination room and to transfer from a chair to the examination table without difficulty, which specifically contradicts the Veteran's contention that he has difficulty rising from a seated position.  Additionally, the Board notes a VA treatment record dated May 2009 in which the Veteran reported an intense exercise routine that included boxing/sparring three times a week for two hours.  Such a strenuous exercise routine is inconsistent with the Veteran's reported back problems.  Thus, the current disability requirement has not been met.  

Even if the Board were to accept the Veteran's lay statements regarding back pain as evidence of a current disability, the record does not contain evidence of a medical nexus between the Veteran's in-service back trauma and his current complaints of back pain.  The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this case, the medical evidence of record does not contain a positive opinion linking a current respiratory disability to the Veteran's active service.  In January 2009, the Veteran underwent a VA spine examination in conjunction with this claim.  This examiner found that the Veteran lightly injured his back several times during service.  However, the results of the current examination were normal and no functional impairment was elicited.  No additional medical nexus evidence has been provided.  Thus, the medical nexus requirement is not satisfied.  
  
The Veteran himself believes that his back pain was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b).  In this regard, the Veteran has stated that his back pain began in April 2005.  See May 2011 hearing transcript.  As the Board finds the Veteran's account of current back pain to be contradicted by both his actions at the time of his examination and through his reported workout regimen, his assertions of continued symptoms since service are likewise found not credible.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a back disability and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.


Traumatic Brain Injury (TBI)

Again, direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this regard, the Veteran has reported headaches, dizziness when walking down a flight of stairs, and memory loss in his communications with VA.  At his January 2009 VA examination, he denied headaches and memory loss, although he noted that his wife felt his memory was poor.  At that time, he did report occasional dizziness when walking down a flight of stairs.  He stated that this had occurred ten to fifteen times and lasted about five seconds.  The January 2009 VA examiner declined to diagnose the Veteran with a traumatic brain injury.  

The Board finds the Veteran competent to describe his recurrent symptoms and his reports of occasional dizziness are found credible.  Affording the Veteran the benefit of the doubt, the current disability requirement has been met.  

Again, direct service connection also requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran has reported proximity to grenades and explosions during combat.  This description is consistent with the circumstances of the Veteran's combat service.  Therefore the in-service injury requirement has been satisfied.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the record does not contain evidence of a medical nexus between the Veteran's in-service proximity to gun fire and explosions and his current complaints of dizziness.  The final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this case, the medical evidence of record does not contain a positive opinion linking a current disability characterized by dizziness to the Veteran's active service.  The January 2009 VA examiner found that there was no evidence of a significant traumatic brain injury.  Despite the Veteran's proximity to IED blasts, he did not report significant alteration or loss of consciousness, amnesic period, or significant injuries associated with these blasts.  No additional medical nexus evidence has been provided.  Thus, the medical nexus requirement is not satisfied.

Again, to the extent that the Veteran himself believes that his current symptoms were caused by his active service, the Board acknowledges Jandreau, 492 F.3d 1372.  However, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in this instance.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this regard, the record shows that the Veteran underwent a TBI screening in July 2008 after his deployment.  At that time he denied current symptoms and the screen was deemed negative.  Since then, he has reported occasional symptoms.  This is insufficient to show continuous symptoms since service.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a traumatic brain injury and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a back disability is denied.

Service connection for a traumatic brain injury is denied.



REMAND

The Veteran alleges that his current breathing problems and skin rash are the result of exposure to fumes from burn pits and/or asbestos exposure.  The evidence of record shows that the Veteran was exposed to burn pits.  See February 2005 Department of the Army memorandum on the occupational health risk assessment for soldiers stationed as Shindand Airfield; March 2008 memorandum on environmental health exposure data for soldiers in the Kabul area of Afghanistan; August 2009 VA Form 9; July 2011 statements of B.P. and S.P.F; May 2011 hearing testimony.  Based on the lay evidence, the content of the burn pits included, but was not limited to, food waste, documents, mail, latrine waste, and wood doused with diesel fuel or JP8.  Likewise, the evidence of record suggests that the Veteran was in proximity to asbestos, although there is no record of actual exposure.  See April 2004 Department of Defense memorandum regarding an environmental site survey and occupational health risk assessment for soldiers stationed at Kandahar Air Field; February 2005  Department of the Army memorandum on the occupational health risk assessment for soldiers stationed as Shindand Airfield (confirming the presence of asbestos in the laundry facility, noting that five soldiers were exposed to large amounts of airborne chrysolite asbestos when large equipment was cut to remove it from the facility; those five soldiers were followed up and counseled individually and documentation was placed in their health records; as no such documentation is included in the Veteran's health records, he is presumed not to be one of the five soldiers affected).  

The previous examination did not discuss exposure to environmental toxins, therefore new examinations are necessary.  For the purposes of this examination only, the examiner is to assume exposure to asbestos.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a pulmonologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any respiratory disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include exposure to fumes from burn pits and/or exposure to asbestosis.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Schedule the Veteran for a VA examination by a dermatologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any skin disorder, such as body rash, found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include exposure to fumes from burn pits.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


